Citation Nr: 0418851	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  95-42 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a bilateral finger 
disorder.  

3.  Entitlement to service connection for a bilateral elbow 
disorder.  

4.  Entitlement to service connection for a depressive 
disorder.  

5.  Entitlement to an initial compensable evaluation for 
rhinitis.  

6.  Entitlement to an initial compensable evaluation for 
sinusitis.  


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 6, 1975, to 
February 28, 1994.  His DD-214 shows that he had one year, 10 
months, and 15 days of active service prior to November 6, 
1975.  

This matter arose as a result of an August 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  In June 1995, the 
veteran requested that his case be transferred to the RO in 
Winston-Salem, North Carolina.  In July 1997, the Board of 
Veterans' Appeals (Board) denied claims of entitlement to 
service connection for a pterygium, acne, 
hypercholesterolemia, and asthma.  The Board remanded for 
further development claims of entitlement to service 
connection for arthralgia of the knees, fingers, elbows, and 
shoulders; a disability manifested by headaches; a back 
disorder; a disability manifested by chest pain and/or left 
ventricular hypertrophy; and a depressive disorder.  The 
Board inferred a claim of entitlement to service connection 
for sleep apnea.  A claim of entitlement to an increased 
(compensable) rating for rhinitis and sinusitis was also 
remanded at that time.  In September 1998, the Board again 
remanded these claims for additional development.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where remand 
orders are not complied with, the Board errs in failing to 
insure compliance).  

In October 1998, the veteran requested that his case be 
returned to the RO in Seattle.  In January 2002, the Seattle 
RO granted service connection for degenerative joint disease 
of the knees, right shoulder, and low back.  The RO also 
granted service connection for chronic headaches and 
separately evaluated rhinitis and sinusitis, assigning 
noncompensable evaluations for each disorder.  The RO denied 
service connection for sleep apnea and continued its denial 
of service connection for arthralgias of the elbows, fingers, 
and shoulders.  (As service connection had been granted for 
degenerative joint disease of the right shoulder, this should 
have been classified as arthralgia of the left shoulder.)  
The RO also continued the denial of service connection for 
organic heart disease and for a depressive disorder.  

The case was returned to the Board in June 2002.  In August 
2002, the Board undertook additional evidentiary development, 
and the veteran was so informed the following December.  His 
case was sent to the Board's Evidence Development Unit (EDU) 
to undertake the requested development.  Prior to May 1, 
2003, the Board's regulations provided that if further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, a Board Member or panel of Members 
could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. § 
19.9(a)(2) (effective Feb. 22, 2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2) in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304 (effective Feb. 22, 2002), was inconsistent with
38 U.S.C. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denied 
appellants "one review on appeal to the Secretary" when the 
Board considered additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration and without having to obtain the 
appellant's waiver of initial AOJ consideration.  

In light of the Federal Circuit Court's decision and other 
policy considerations, VA determined that adjudicators in the 
Veterans Benefits Administration (VBA) would resume all 
development functions.  Aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a) (West 
2002), all evidence development would be conducted at the RO 
level.  Accordingly, the Board in July 2003 remanded the case 
for review of the record and issuance of a supplemental 
statement of the case if any benefit sought on appeal 
remained denied.  

A rating decision dated in October 2003 granted service 
connection for hypertrophic cardiomyopathy and for sleep 
apnea.  A supplemental statement of the case issued later in 
October reflected continued denials of the claims for service 
connection for a left shoulder disorder; a bilateral finger 
disorder, a bilateral elbow disorder; and a depressive 
disorder; and for compensable ratings for rhinitis and 
sinusitis.  


REMAND

Although this case has been extensively developed, a review 
of the record discloses that VA has not satisfied the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  Despite much 
correspondence, VA has not explained to the veteran his 
rights and responsibilities under the VCAA, including the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002) regarding 
VA's obligation to notify a claimant of what evidence, if 
any, should be provided by the claimant and what evidence, if 
any, VA would attempt to obtain on the claimant's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The record also shows that a rating decision dated in August 
1994 granted service connection for allergic rhinitis and 
sinusitis and that a noncompensable rating was assigned under 
diagnostic codes 6501 and 6512, effective from date of 
receipt of the claim for service connection in March 1994.  
The veteran disagreed with the evaluation assigned, and this 
appeal ensued.  

The veteran's claim for a higher evaluation for allergic 
rhinitis and sinusitis is an original claim that was placed 
in appellate status by his disagreement with the initial 
rating award.  In these circumstances, separate ratings may 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

During the course of this appeal, the criteria for rating the 
service-connected allergic rhinitis and sinusitis were 
changed by an amendment to the rating schedule that became 
effective on October 7, 1996.  See 61 Fed. Reg. 46,720 
(1996).  As indicated above, the service-connected rhinitis 
and sinusitis were separately evaluated in the rating 
decision of January 2002.  Rhinitis was rated noncompensably 
disabling under Diagnostic Code 6522, effective from March 1, 
1994.  Sinusitis was rated noncompensably disabling under 
Diagnostic Code 6514, effective from the same date.  

Examination findings relevant to rhinitis and sinusitis were 
last elaborated in the VA neurologic examination of February 
2000.  It was then reported that the veteran was status post 
a private septoplasty with UPPP (uvulopalatopharyngoplasty) 
performed in 1997.  He gave a long history of allergic 
rhinitis typically occurring in the spring.  He said that he 
used over-the-counter medications with some relief.  He noted 
that he was affected several weeks during the spring season 
and that, following the pollen season, he had no symptoms.  
He reported that he had never been specifically treated for 
this with antibiotics and that his last occurrence was the 
previous spring.  He stated that he had never had an 
incapacitating event and that he underwent a septorhinoplasty 
in 1997 primarily for his sleep apnea.  An examination 
revealed clear nasal passages bilaterally.  No septal 
deviation was appreciated.  There was mild erythema in the 
nasal mucosa.  There was no evidence of purulent discharge or 
crusting.  There was no interference with the breathing space 
or facial tenderness.  No polyps were noted.  The pertinent 
impression was sleep apnea improved status post surgery with 
history of seasonal allergic rhinitis.  

A VA examination is necessary to determine the current 
severity of the service-connected rhinitis and sinusitis and 
to provide more recent findings for rating purposes.  In 
addition, the record does not contain the reports of the 
private septorhinoplasty performed in December 1997.  This 
evidence is arguably relevant to a staged rating.  Although 
the RO has attempted to obtain all pertinent medical records 
from Dr. P. S. Camnitz regarding the surgery, the Board is of 
the opinion that another attempt should be made to obtain the 
surgery report and allied records.  

Accordingly, this case is REMANDED to the RO through the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of
38 U.S.C.A. § 5103(a) with respect to all 
claims currently in appellate status.  
The VCAA notice should indicate which 
portion of the information and evidence, 
if any, necessary to substantiate the 
claim should be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi; Charles v. 
Principi, supra.  

2.  The RO should attempt to obtain the 
operative report and allied records of 
the veteran's private septorhinoplasty 
performed in December 1997, apparently by 
Dr. P. Camnitz of Greenville, North 
Carolina.  (A medical release for the 
records is on file.)  The RO should 
associate any records obtained with the 
claims file.  

3.  After pertinent records have been 
received, the veteran should be afforded 
a VA examination to determine the current 
severity of his service-connected 
allergic rhinitis and sinusitis.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The claims file should be made available 
to the examiner for review before the 
examination.  

4.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issues on 
appeal.  The RO should take into account 
the change in the criteria for evaluating 
respiratory disorders that became 
effective on October 7, 1996, in 
readjudicating the rhinitis and sinusitis 
claims.  If the benefits sought on appeal 
are not granted to the satisfaction of 
the veteran, a supplemental statement of 
the case should be issued and the veteran 
and his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


